Citation Nr: 1815443	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a left shoulder disability.

2.  Entitlement to an increased rating in excess of 10 percent for a right wrist disability.

3.  Entitlement to a compensable rating for a right foot disability

4.  Entitlement to a compensable rating for a left foot disability

5.  Entitlement to a compensable rating for a right great toe disability to include hallux valgus.

6.  Entitlement to service connection for herpes simplex virus, type 2.

7.  Entitlement to service connection for genital warts.

8.  Entitlement to compensable rating for migraine headaches.



REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1981 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Roanoke, Virginia RO.


FINDING OF FACT

On July 27, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of her appeals for an increased rating in excess of 10 percent for a left shoulder disability, increased rating in excess of 10 percent for a right wrist disability a compensable rating for a right foot disability, a compensable rating for a left foot disability, a compensable rating for a right great toe disability to include hallux valgus,  service connection for herpes simplex virus, type 2, service connection for genital warts, and a compensable rating for migraine headaches were requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals with respect to the issues of an increased rating in excess of 10 percent for a left shoulder disability, increased rating in excess of 10 percent for a right wrist disability a compensable rating for a right foot disability, a compensable rating for a left foot disability, a compensable rating for a right great toe disability to include hallux valgus,  service connection for herpes simplex virus, type 2, service connection for genital warts, and a compensable rating for migraine headaches by the Veteran (or her  authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by her authorized representative. 
38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn her appeal for service connection for an increased rating in excess of 10 percent for a left shoulder disability, increased rating in excess of 10 percent for a right wrist disability a compensable rating for a right foot disability, a compensable rating for a left foot disability, a compensable rating for a right great toe disability to include hallux valgus,  service connection for herpes simplex virus, type 2, service connection for genital warts, and a compensable rating for migraine headaches, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of these issues and the appeals as to these issues are therefore dismissed.


ORDER

Entitlement to an increased rating in excess of 10 percent for a left shoulder disability is dismissed.

Entitlement to an increased rating in excess of 10 percent for a right wrist disability is dismissed.

Entitlement to a compensable rating for a right foot disability is dismissed

Entitlement to a compensable rating for a left foot disability is dismissed.

Entitlement to a compensable rating for a right great toe disability to include hallux valgus is dismissed.

Entitlement to service connection for herpes simplex virus, type 2 is dismissed.

Entitlement to service connection for genital warts is dismissed.

Entitlement to compensable rating for migraine headaches is dismissed.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


